Case 5:21-cv-00314-CMR Document 2 Filed 01/19/21 Page 1 of 18

Nother To SuBMET
PRo resizer L LRABPETY

CRUEL Ace - IKy TReal Riievesre D
Dare ° 2 DE CEMBEn , ppt Jere

fo THR Leta tle dnd Lo The
_ Easier PEWS S] Manen FESTA | Ces

 

fou OA ih CHAEL v5. Pry me Care Nee hea

“BEN Zee Beds” | Dr Kennet Wo che

 

neernetin rs nanninntttt

FO the. Honorable...) bag Did Cone:

ous Sometime. ON Seok EMDEL of) 2019
ose. eV

ws A)vern a !Oom
4 Oath ho Li (bene end Viebhedenclose
Loner teas etnea lo NQ a trad soe
ONE S ez WAS a\
aU x Nocse eons sare orks « a

In
PB me Cree Mecliea\, Droley the charge,

oP De. Vemner? ISLex hes kt.
S lang Qcoor ! Methadone.

Conrsed rf Rave Aero eR ose, \W orig a
Aven cap gi id meto, sukera, mn td 19 iro ke

 

Se

or tobe OA ppearey ) fo be. Greoke like
SMP Toa, Me Kot PowSe) was ln “hg
Frio medica, qepaetment of this Time *

 

 
Case 5:21-cv-00314-CMR Document 2 Filed 01/19/21 Page 2 of 18

OH ECE | was \oeina lala ucla. A si

obser vathon, duet Nugse L@onay
‘gence, in @lve me Me Anthonys

however mebvadone, dose, A

er pee cna what | cliave. 0 a A

ora Steoke,, nd wpa pecan

nsciausness: | rmoaticrtd
of Sane wee! athe Sam ce DS

i lace al eat a 1
eka es POL Shc pepe: fe
eee Lede
pee ie ape | Un
ara ae bas. Pcontny 0

| anor 4s Hime (Saban ted canny

W Qe} @VANne
Ke me Me "co Deqnstinent 2am rtech

pose tae Bia pee me Semnepne
ges ynetha dione,
and °

in

| Ge

| ee ponieln

ae

rei

 

 

| 20M,

Soca le
herto ope, ey me Tey Nefmaaden Gog

ieee ae each |
IR SCe@ond Lone; ede NAS COveveg I
by ca) rake, P

eesperse ‘lau +o have! Rerea med
Kort Kowsk! “0

Case 5:21-cv-00314-CMR Document2 Filed 01/19/21 Page 3 of 18

ara eMovrrt on b envd have. go en
Clo

| Tots | Sup Pee fda

pmemos ee ae ole e Coane Sarena oe
lan O

ra
py ot LepRrmd nc)
- onl fold hy Ned Fepeprie

|
|

ne ps Tat se pas Abies aeadenp peor o|

woune () LuLng, Me, anomer

| algo Submited 4 a@rmence—
Ong the acttons eer
in whieh | cece wed A

Hf

| nawe sum dted numeroys Sick
Rieverpes Cnc ComMmUN Led ton
SCOP Any php wert Snook
ave _wemre monty

rave yctto eeceive elt
2) OC a (ry er to oletermine. +e
“roy Nn py eS

goeynler i DOLO ater
yesnr A COP oF Why Ge CPO VIENCES

Lie Doridd oF Setenteee get echoloey

) bees ved feet REPOS Kory |

 

 

Hemet d dene. dose,
Case 5:21-cv-00314-CMR Document 2 Filed 01/19/21 Page 4 of 18

wa Tne. \\ Sj €
Anne. We.
03 Or Wan WY
Saul In L
/O ews ot T a
MED ABICE ¢ 2 of
LC
Oo UNDS folk J M
AS fFebllo WS | |
WAS (oVE "was NE GIxOBNnT
LR dese LES PALS

6 ot Kw CA

Me Te Su (0 CAN FER ATBeK £
é rae s
BISED -
gz (2 P Une Qo
Cie VEDZoeJ Lo KL
mée ALL (1G fae Arte I

PL( uv ot

ook. SY SIL |
wy €

 
Case 5:21-cv-00314-CMR Document 2 Filed 01/19/21 Page 5 of 18

Pho FESSPeveL Ur Arary
CIEL A Po Com Pl acne

 DeOen0g 03
+ emule shh _ =
s q@ licen a pect Eastin

5 ices in beeks

inhi, Michael Holl cary te

pee! (NG XH PRO

Claim a amnstthis a Som ds

 

2. Noes [Leona s am
Michael. Hol \S SSC f
9 peel oral frabil Thy Hip my agavnst

ete Se0r«
| consed po HOC
ipadee Fhe Sug une IS1ON a De. ¢enadn

| SLaceSKi beiyyaxe emp
- Beane Chee Mechoal wok ere afte
in “Reds Coosly earsywan! ,

ar Biog; speime-care MCR
Case 5:21-cv-00314-CMR Document 2 Filed 01/19/21 Page 6 of 18

3. paime ay Machiaa\ §

Q coeporatipg CR Sim! resaito
vonexe the en ty is 9, 20309 poe
fora \icensed protes Sj

‘Soran fh set Pitch
1 the State to ACPANN Sy ani, lo).
oN hungered qe SHO legost ave

[7109
Einar + 1 Se [aona edicos\
‘polnamplo(y °y ine Cave Med u\

Respetoly : [lutod. J fallily

 
.

Case 5:21-cv-00314-CMR Document 2 Filed 01/19/21 Page 7 of 18

CertiFichté OF Meat -
| Midwel J, pemgoy Ve Peime Care. Medteal

~ |/BC\* 2008 - 0808 De Veaneth WLecesk)
| BC Novae Neond.
Cot Ore. ab Meet as To
7 gts M\edical - Nurse. Leen4.
De Weuoaeset
Michael. bol| lida. Cortney that
eS ne C si clemearted fieman.
Geeestale Deotessi0na! Ls eased ai He
a (leat ion thatthe other |roensed Dae lonal |

Loon wonom £h)s detendant is aera Ae cley/ yore
from an aeceptalole prakessi0nal_ Slandard_and
— ilan agpropr ate fi oinsed prone Beal has
SU l¢ed A ww \len Cy 9 ¢ Unadere@
. Zidned that Phere ts os ss to Conehwhe that.
Pe Cow, Ase Lor knapledae Kar Use Or
Texhibsted the after ic conde beatessiors |
|| Ln the P Seewetagire prachee own wovk Hus _
ithe: subydf of Hy, comp layne fell outside
pe-acepsable. probessioral pander ded hab
Shel Cond vicb pas Q ease | pring jealooutt”

 

  

Dare. _Precemoe Re 29 2 As Qe |
Plemblt ~ flier el J. bolle pey Mss Lid

 

 
Case 5:21-cv-00314-CMR Document 2 Filed 01/19/21 Page 8 of 18 |
|

TE : CoptiueD) |
deocvercate oF wegit (
“f Hou ony VS De KENNETH (WJUGIESE] |

ViCneL i | eON
aa a eae u2se Leow’ |
RBCIS ™ Looe C800 ie Caae MEDICAL |

PAGE WNO OF CertiFicate OF ME | |

MICHEAL [Nou DAY ‘PLATE IN TA

2 | TING THE
Agove cass AM Vevesy “S22 TNS ° E
Fon Ow ING (Ae LEVIANCES NOt ATE ne
aware Responses, NS mI CERTIE

— MC BEING AN INMATE Hep IN
Ree Oon JL AND WIT) LIM VED

“BRERE iw TO 3e Seen

BY MUTSIDE, Pov IDERS WwW

eAeOVAL. OF THE N
i |A\oPe TUNIS IS ENOVE Tt

De MUIREMEN?. a
Regueene ace Tage, MPhnd
L. WONT. TeN BSN ASA” ACrNOWLEDEE
: TA MEDICATION ERROC" Nive | Ven Ac
Mes OF ANTONY LIWEWERVES fet Ac
PONE DOSE VINGA CAISED Me fo Os |
hyp TO EYPER! AUC FUTNEe 5S ys ai
WENTIONED IN THIS Aen on Xs NN Sol es
QYMOTONS TAT CONTINME O ;
Case 5:21-cv-00314-CMR Document 2 Filed 01/19/21 Page 9 of 18

CeptreieAte OF MWe T ( (’ ONTINVED)

“PAGE TRREE

O, Ore ANCE W33-14 ON Pen ve 1
WARNON NeRseLe MedNOw LeBel r im
AwiAS GIVEN HN MINCORILECT “POSE

DONE"

2, | NSO SuPPE QoyeViANcE ApPeAL

> | a ns hy OT HER EVIDENCE IM
qh COE VMAS \ ‘\) “NM \ Av ON | PRO M Feet
An Accep Tae PROFESSIONAL
<Z—AAND ARD By STAFF AND LyocTors”

wor“iwa FoR “PieiMe Cage Meoicht

 

ity Linarte> PResoveces At MY \
Disp OS AL AND UNWPBE "TO VIS Wyep-
VAREDICAL PZOFESSIONAL MITHOIT DEFEN
Pnts AppeoviAL [| AN Norn Mee
OPIENANCES WITH REZPow SES FRO
(Ave \EVANCE | ON eke

a MITZE L, MONTE RN ASSN AEA
oR MCDICAL PROFESS OVAL NSO EMPDYE
Lorri Peirre Olge. Mepictt— Wil Gurr tC

pare: Decemaee 2a™ 2020 ,

Dee pec TRULY SIGNED ee ee 7
asrecr WYeRNEL). POLL) DAS

 

 
3)

\)

Case 5:21-cv-00314-CMR Document 2 Filed 01/19/21 Page 10 of 18

presse LEMIELETT

“p fe
2 07 cf
Meorcat &  pernass

Reaue wr °
On Keane Weeds)

— HeffSda, YS-
Y CAN el O- ¢ Duo L2Ztv*
(\ chow > age | Wv me Deal
Bayt Ave Pao me wet
G! a SES
AyD Tle Relate BPE OE"
mentcrt ] YD yoo «
PN pw Po uNT. of J Ie (°
Lo sp FERMI
yO Ove | LRG SE
Bo, . SU GECRO 7 Lie oer O°
r — (fern gnsutleas deren
CZ IY Lee
/ 5) . 09° - Darts
q L, ae Mee - opp Seay pe pa meemt ger giv wf)

( Aeqr gsirney eit:
ur ym One 5 _
pyTOLe es (Ly~lLomrP CHEW |
oT hee

foro p00”

f

Meocce ar _
gu ow pret oe

wr OF
Pr fat AxwrrOod of J Co00,e2

(2Gsu KPC (Zfow~ Md WKEES
g yp OoS+ Ose ; / cone
) Arp Msn poset P Ary LYE
Case 5:21-cv-00314-CMR Document 2 Filed 01/19/21 Page 11 of 18

    

 

 

, BERKS COUNTY JAIL SYSTEM .
. INMATE GRIEVANCE FORM 4s Age 0-72
= ™ cl, ow | lb mae dl, BCI# O3- of of Cell &
( _ Date 7 -23- /3

Instructions: Refer to the inmate handbook for information on the inmate grievance system.

 

 

CHOOSE ONE OPTION: GAniew Grievance LJ Appeat to Grievance #

 

 

Statement: Detail the act or condition which caused this grievance. (Be specific; list all dates, times, locations and witnesses.)
ONLY ONE TOPIC PER GRIEVANCE FORM.

OS Seplemke £3 SEQ0/) ¢ wht
pe Pedr pe Des fry frethostome ~
_ fT. aA (a oye fe Lee “EEE Pl ca. front | ot £K a thy dunn

LPO Pb the Koa de Dawe (4s fy CoS ¢
B tnagse book dy fry bl ~S bleh t_

z be. aN te pro fens | é' Xs bre els can DAL Srl
(hy “Cell irs Pros Lok cac 5d Ae aS PA fle fuer SON
Se oy ae pre. Ags do Se @ BurXeos Cn see! ot rise
a Tre hil we he bilecs 00 ras heh ps Ade
SK dp hao Loss OP ha, br CC oak, They Puvnlt wei
Boel — fe edie _bdlie teat Ae 4 ae Py . eee Lape: _

 

 

   
 
  

     

_ Grievance Response: i Li a

Th sea nab! QA be Spurn! SE al z) .
ht PN Re Vi Lehane, 1 wi wera d oballf. ust ed
cpapwelels awh paso en el. pf:

(Vie Hol fidlag - Vila were iSQosSod, Per Tre moducadon bra Ops
Qndrurce. he Bllowed ip wth Yor Jor dau flliras © [ia “Ua Geis
le Ue alel the Mad clay bs atplow up wih he Pres. Exe.

  

iva

th

 

 

=
Ss

 

 

 

 

 

 

 

Grievance Answered py t-R Lob We 27-1] ms Pench Mosposeoruen Date Op Tol 7
| Grievance # \ \¢ ¥ a \ 0 lat cs Glanhi@a .

 

 
(4-GE CBee 2 Fo 008M CR co COUNT I, BVH /19/24 Page 12 oF 18

INMATE GRIEVANCE FORM

Inmate Name pe ehowl | Meo Va day BCI# OS-2 os ca_O- 0) 28
( Date 9- 2 2 / 9

Instructions: Refer to the inmate handbook for information on the inmate grievance system.

CHOOSE ONE OPTION: Ewa Grievance [1 Appeal to Grievance #

 

 

 

 

Statement: Detail the act or condition which caused this grievance. (Be specific; list all dates, times, locations and witnesses.)
ONLY ONE TOPIC PER GRIEVANCE,FORM.

They pol ge re OF eS Uihun cg lI sh ere ft All
se col foe Feel (eng, [ult hepded ond cLety La fers
EZ thar fb “AA COU Sutctt Yo Ache th burg Juice
Bh or yn do 9 We dhe Y verde a3 abet O Opike
Cle” Koplow ohseve tl pee! hastan hel
ALC A ote Lanvin On Le cere Zé bol b Kine tb heprwvt
ipl Ag co tted hye “De K eal Lior 1 Pt MYea dd in
TF Ae lander /?- Yo tr Gad Ag Sere yes. € ha“ , Biles
- -- Th sk oy 9 7 Sher led [ruts henna Be how fos Stiv‘e ff -
Felt 4 call Ar crafiny pth Den 2 ac ih oe heod |
thhen £  snlbe pack y “ E oo ld tel Sarad fury
Siacvx Hing Lie Ass Bayt! irs Scenabid ated

 

 

FOR ADMINISTRATIVE USE ONLY— Do not write helow this line. Use additional pages if necessary.

Grievance Respouse:
: a.

 

 

Grievance Answered “Why x inode LEY Date Ge 7 SS l 9 1.
Grievance # [ [5 3 -{ ti Date Posted q ki yf IG | LAR

FORM# RECI20 (REV sornokst

 

 

 

 

Original: Treatment File Canary: Return to inmate with response

 
BERKS COUNTY JAIL SYSTE

1Cage 5:21-cv-00314-CMR Document 2 Filed 01/19/21
; frac 4 args : S Page 13 of 18
pees INMATE GRIEVANCE FORM

Inmate Name [och Lest bday . BCI# oO g Osos ca_On- 220 |
f Date } ~?Z3- 8

Instructions: Refer to the inmate handbook for information on the inmate grievance system.

 

 

‘ CHOOSE ONE OPTION: ASRNew Grievance {] Appeal to Grievance #

 

 

 

Statement: Detail the act or condition which caused this grievance. (Be specific; list all dates, times, locations and witnesses.)
ONLY ONE TOPIC PER GRIEVANCE

ber € reole bron me L belevbds Awe been
OQ Si-<eurt FE nokie) My aor nus poles Lrelin Had) the
Otho Cf fae ZL prof | Lenu ay vol, le peal ay Spacek
peo 0. Felt Conk 7 Gurr Artherl € coos (Draruccrn
D¥bselk, umibs 2 Cabral, plt de chs
ok Bold GMO. Clo kecbhsoshs Sar JPL vor
a an cum b aichekead SS Ac -loesnt 4 wliok aliens
Go Sm, 152 ZB Rigg been Bul hee drervrben etl
~_- = tone dake eciavns zt rw di} 0 then boos onde: race
Arce FY wil Sen 3 olvag ar obechs L. & Gov Ld
Ag ” geben La pet oe CAD AN Sanelers Le bis Ponds
podh pa F Cn kel Le Kew Soea.td ‘ The be ef Picher

FOR ADMINISTRATIVE USE ONLY— De not write below this line. Use additional pages if necessary.

   

Grievance Response:

 

 

 

Grievance Answered wl Nd hod evesntee Z Date ; ? 1 [20 [ 9 ;
| Grievance # | [F Ye ; ~ [ G / Date Posted. q | 30 | |
Mineaied

FORM# REC120 (REV 10/2018

 

 

_ Original: Treatment File Canary: Return to inmate with response

 
_— aGagg 5:21-cv-00314-CMR_ Document 2 Filed io
: PAG é B U BERKS COUNTY JAIL SYS /19/21 Page 14 of 18

INMATE GRIEVANCE FORM.

Inmate Name (Miche lI, / Ly ‘BCH# OF OFOS Cell QO 7A
| | pate Y>23-_ pF

Instructions: Refer to the inmate handbook for information on the inmate grievance system.

 

 

CHOOSE ONE OFTION: 21 New Grievance [J] Appeal to Grievance #

 

 

 

Statement: Detail the act or condition which caused this grievance, (Be specific; list all dates, times, locations and witnesses.)

ONLY ONE TOPIC PER GRIEVANCE FORM. -

AL eo kK, Ebest Ki fe padel “Ves GAs
a Dies Awe £ sn : LM pwdee toile . bel _5 Dons
Flot dell is (ae ett Cf ish pte.

TL Saceme d uty Conrad , Py ne ae €
Lal sg tre! ren ts vheoher en foe Pho

‘Ds Louk srs do tage fhsse a mpleod voll

 FrecKAgh tle Leap) cothes 708 AK 4
Prabiin hd Carereats <E dl bina obit a Storie

paciled Chay me ped wept a sue hen felt Oo
ode Larch fs 2 dark heed on peed eu

Osim or CYL. € grind ppl ds

FOR ADMINISTRATIVE USE ONLY— Do not write below this line, Use additional pages if necessary> bond,

Grievance Response:

 

   

 

 

 

 

Grievance Answered a fe hokey BS jeA | : Date [2 ] por
Grievance # | | 53 “19 0 . Date Posted, ql 20] | Ue. TWhets

WLR CEL

FORMZ REC120 (REV 10/2018)

 

 

Original: Treatment File Canary: Return to inmate with response

Aaa

 
Case 5:21-cv-00314-CMR Document 2 Fi

BERKS COUNTY JAIL fylsegii921 Page 15 of 18
INMATE GRIEVANCE ORM

Inmate Name AAS Chet Ides! (3 Om BCI# OFy-o fox

 

Cell 9%
pate SO» ZO = -L9

inmate grievance system.

[1 New Grievance BA ppeal to Grievance # L / S 3 cif y

Instructions: Refer to the inmate handbook for information on the

 

 

CHOOSE ONE OPTION:

 

 

 

Statement: Detail the act or condition which caused this grievance. (Be specific; list all dates,

_ ONLY ONE TOPIC PER GRIEVANCE FORM. \
CY al Pek Kespe t P\S Yow Charrpr 1? Agee bre rn Asse sed,
Yer fo doy WAtle Ardpesnfabns fo cl ust lb Mme dicad
Con cenad. tw teh De Paleer ‘ PA. ) ¥sse Kearse bo e650
ty ye i SS ele you He Mh | Peloo'} Waal fo see Adm
AGe0 ns Ae Pw ‘adele | i 7? Ars pot Ae gels hy Nnxwtt Pinte “
WS x heoppansd while. L Colnaly oth meted fu_clfserss fn
me ben | Con tytn 5 Cnt th th Pelee: TZ3 Oz Ho Spevrd
Tae Sek Be at heeast- Japera sal tw Ade: TErs wal
Un pro Vo feed wad Tere usar  Gurtub Al gcK ny Ay “ew of
Akan Jaw Con _ff dscuss pay Med) | Consp ons woth phese
Dn ferugdebm s tot “ak ply vn fas Le ke) rn cdlhed fart
Pio vole medical pl owheard TAs.

FOR ADMINISTRATIVE USE ONLY— Do not write below this line. Use additional pages if niecessaay. : o
“ . : 3 t3?
Grievance Responst: Mo~ CAXedk Seng pec spite eee ee Ms cseln iat w Matin Bnd or

BO
See citing do: (Creer eu oE-i4), hs hie Coot Geshe {e [wh

Les pn. de Ye dite m REPU ELF ahout She. (li pln =

auras

times, locations and witnesses.)

  

 
 

coe

Un made re gnling Upit wpvUltion ify SALT SE: 4, Zhawe =
—Filen Mh evriday 0 Yoreughly review Vias afpeal «he onijel ¢ QULEAME |
Si ee A ahagpeal Tig op eos tne W531 DaLY dase

7
ys he Vitel Lle ic hielife §

/ phe YL pensinin y pul & MUS3-4 BEE [Wiper LIES £ fowever

Tha Ialehint ree he fall or iet Wi uur hrct aunt diasrnal Wieviiite. wehnnud

Wid ap suntan ob tehadiné, hr Lf Ai aula ed| Gout Yes bef Yl, x gabencdal altasiir, tip

vntpaleds (lesestee Mathedartserecsiitd Medd igunitire pened fe rides

ie Us urge is VA: ght / U 1 fle gel LOS neafs hntapple sail piHe if Gail ' thi Yell

DT Af pHTie LFF HEME EL 2 bet CL PSULES 0:
Cpe ACE } gl ing CALPE.

Grievance Answered By anda buteg) TLL ¢ Ca Date “al! 1% fbi

yubuee.

 
  
   
   

 

 

 

 

 

 

V Ay oF lola tol
nde Grievance # ((s.3- g . Date Posted, 4
(ee o-
Opie Treatment File Canary; Return to inmate with response FORM#RECI20 (REV 10/2018)

fan wn eaten a

 

 

 
. Gapp 5:21-cv-00314-CMR_ Document 2 Filed 01/19/21 P
Mat BERKS COUNTY JAIL SYSTEM age 16 of 18

INMATE GRIEVANCE FORM

Inmate Name M rete A re (Ue BCUH C-46POTO Oe Ze: ¥-o Yo Cell CYS
: pue_lo- I-14

Instructions: Refer to the inmate handbook for information on the inmate grievance system.

BK Appeal to Grievance # | & ¥ he

s, locations and witnesses.)

 

 

CHOOSE ONE OPTION: (] New Grievance

 

 

Statement: Detalil,the act or condition which caused this grievance. (Be specific; list all dates, time
ONLY ONE TOPIC PER GRIEVANCE FORM.

LT PP pro} Mele tas Pret den frp: CE “As

Aove ceshawst Salt Moeh oe of Curse Pol

Jon ther €-Svuw + Veal | imu e Aer as with hts do

P pr. Sune. Me Pape reed be tale My Wied

for oR. Vu fori. Lo cold see Mo heirs

Pend 9 tht pred diab BL tan wit dir festrdic Caen ol

Ce Mera 2S Wie: ed TAs Saye oS Uapre FeBinol

be bro yion? ndadresiv J or tested inhoe Th Ye Cart of
Ath tbe 12 tn DE coming Dt Meo he buchin, or fo Mode bad
isl) fick, cnve of Cothen. ofler (2eop ki Loulds PE oe
Gal Acsloay IT Ae Lt Abs fe Let tbe ere 2 & —

FOR ADMINISTRATIVE USE ONLY— Do not write below this line, Use additional pages if necessary
Grievance Response: 7 amyecponding to your AUeqatims ahowt Ts
6 [ A diniectives Hee pssue outlined =

tn le 8-4, Ya aloracte tapas WMS3 19 Appeads .
The. Medira. AdmintsfeateY dt yet dbaly Vat Sfasr~

reputed A Verb ty Pht BE. sah a
Tht Lan Use ne ditterent- however, tevyedea at, ih veene sion Lol

Auk site wo your vespoise tht she dducited ofa lP
Upnneview 7 Fyaur Limplunt» Phe jneidenti Me thijsan

gu vane thin Was fousiifo have wifing ts Sinn Suter
bY harthun Yas respoder 4400 ip, Pert f ive, Start LOD ed_,.

by dye pf phegieva nc. form sotheres pundit 4, Ninn fz CULM.
lo ride. hor Te bli LaLh Th t¢a lbs

i

Grievance Answered By: Ti z ty Date_/ oft z/ / f
: . “f. v A .
Cease sary, z Grevincet WY 0-79 Date voxea_/0/17 12004) I]

oa
rigjial: Treatment File Canary; Return to inmate with response FORM# RECI20

_ a. bowoo.g

 

{ valav

  

   
  
 

 

 

   

(REV 10/2018)

 
Case 5:21-cv-00314-CMR Document 2 Filed 01/19/21 Page 17 of 18

Re eo BERKS COUNTY JAIL SYSTEM
INMATE GRIEVANCE FORM

 

{") th ne | Hell dn Bese Lo 88" o8O¥ Cell Les &

 

 

Inmate Name
Date } & * Se /¥
Instructions: Refer to the inmate handbook for information on the inmate grievance system.
CHOOSE ONE OPTION: (1 New Grievance Fu appeal to Grievance #___/ f b xr !

 

 

 

Statement: Detdtl,the act or condition which caused this grievance. (Be specific; list all dates, times, locations and witnesses.)
ONLY ‘ONE TOPIC PER GRIEVANCE FORM.
a bre € Aer SALE Mem tovre

Ls t4t Lhyvipeg Genre
CA ges oi Lie Ths HU egy Avot the

G7E19 Prof One vance  FLhave 2F —— (LS ye pu 5st Aur f- (p-
nopows hh hove Lawn Gldarel « Loplder hep Hyp one
So} % Ar avy Mare, £ (Anne eh 9e0. det cl Yair

[Noe bare Thom fy dew feey are wmae- Ff could Be
Rove by Get an aphgys Firs “how om f cowl £ lilew be
be oor de fan sngetc baal by to te pry fMitded Gavvns
Oooh. 2 Fe lear. &4 Th out oderng fo oAduns 6, | Albee Ne hsea F
Erinn dhe bar sede of Hee Cortera. Je

LE Aowe feb hed dy GLb ost ah bag fd” df Lak Save fy Canter.

  

FOR ADMINISTRATIVE USE ONLY— Do not write below this line. Use additional pages if necessary.

Grievance Response:

 

 

 

 

 

 

 

 

 

 

Date

7 plniza
Grievance # "G) Og A q Date Posted. 0 17 4

FORM# REC120 (REV 10/2018)

 

Grievance Answered By:

 

 

Original: Treatment File Canary: Return fo inmate with response

 

 
 

18 of 18

eal Cleese] Cette deere eed feet EP EY

ind
s
~

sf

   

x PIP bead (VY UES a

tp aAPe ore VSN

   

KK

*

 

 

 

L2Od LL NYP FSESgCl000
ML oO
GL diz

      

    

- nf
ATT = 6
om (lesen!

SAMOS ABNLId 4 IOVWLSOd SN

 

L6E6-CES6L Wd ‘j1odsaoq
pa szezyoay, AIUNOD L871
ulaysAg [ler AqUNOD syISg

ko i yup) Sursnoy
a
a> 2am GOC #d0d

Ios po eye Os

     
